UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 11, 2009 AllianceBernstein Holding l.p. (Exact name of registrant as specified in its charter) Delaware 001-09818 13-3434400 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7. Regulation FD Item 7.01. Regulation FD Disclosure. AllianceBernstein Holding L.P. is furnishing a news release (“Derivatives Release”) issued on August 11, 2009, in which it announced the launch of an expanded U.S. equity derivatives effort at Sanford C. Bernstein & Co., LLC.The Derivatives Release is attached hereto as Exhibit 99.01. AllianceBernstein Holding L.P. is also furnishing a news release (“AUM Release”) issued on August 12, 2009, in which it announced AllianceBernstein L.P.’s preliminary assets under management as of July 31, 2009.The AUM Release is attached hereto as Exhibit 99.02. Section 9. Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Derivatives Release. AUM Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AllianceBernstein Holding l.p. Dated:August 12, 2009 By: /s/ Robert H. Joseph, Jr. Robert H. Joseph, Jr.
